Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 discloses “The metho of claim 10”.  It seems “metho” is a typographical error (e.g. “method”).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0076302 A1 to Langstraat and U.S. Patent Application Publication No. US 2004/0155862 A1 to Higginson.
As to claim 5, Langstraat discloses a system for providing input to a computer (Fig. 4, Pars. 18, 20, 23), the system comprising: a stylus (112) with a first end (116, writing/pointy end) (Fig. 4, Pars. 18, 20, 23); a divot (130) to receive the first end of the stylus (112) (Fig. 4, Pars. 18, 20, 23); the first end of the stylus and a perimeter of the divot, such that the first end and the perimeter mesh when the first end (116) of the stylus (112) is in the divot (130) (Figs. 4-5, Pars. 18, 20, 23), wherein rotation of the stylus about a longitudinal axis of the stylus is detected and provided as the input to the computer (Fig. 4, Pars. 18, 20, 23).
Langstraat does not expressly disclose a toothed collar on the first end of the stylus and a toothed perimeter of the divot. 
Higginson discloses a toothed collar (18) on the first end of the stylus (10) (Figs. 2-7, 21, Pars. 38, 41) and a toothed perimeter (edges/corners) of the divot (20), such that the toothed collar (18) and the toothed perimeter (20) mesh when the first end of the stylus (10) is in the divot (20)) (Figs. 2-7, 21, Pars, 38. 41).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Langstraat as modified with the teaching of Higginson to securely attach the stylus.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0076302 A1 to Langstraat and U.S. Patent Application Publication No. US 2004/0155862 A1 to Higginson; in view of U.S. Patent Application Publication No. US 2004/0135765 A1 to Kinerk et al. (Kinerk).
As to claim 6, Langstraat as modified discloses a sensor (136) (Langstraat’s Fig. 4, Pars. 18, 20, 23), wherein the sensor detects a rotation applied to an interface between the collar and the perimeter (Langstraat’s Fig. 4, Pars. 18, 20, 23, Higginson’s Figs. 2-7, 21, Par. 41) when the stylus is rotated while the first end of the stylus is in the divot (Langstraat’s Fig. 4, Pars. 18, 20, 23, Pars. 16-17).  It would have been obvious to one of ordinary skill in the art to have modified Langstraat  with the teaching of Higginson to securely attach the stylus.
Langstraat as modified expressly disclose a torque sensor, wherein the torque sensor detects a torque.
Kinerk discloses a torque sensor (120) (Figs. 1, 3, 5, Par. 24), wherein the torque sensor (120) detects a torque when the stylus (102) is rotated while the first end (pointy tip) of the stylus is in the divot (Figs. 1, 3, 5, Par. 24).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Langstraat as modified with the teaching of Kinerk to directly translate an applied force as a signal to a gaming application to provide a low cost and an improved gaming experience as suggested by Kinerk (Par. 5).

Claim 10, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0076302 A1 to Langstraat, U.S. Patent Application Publication No. US 2004/0135765 A1 to Kinerk et al. (Kinerk), and U.S. Patent Application Publication No. US 2004/0155862 A1 to Higginson.
As to claim 10, Langstraat discloses a method of providing information to a computing system (Fig. 4, Pars. 18, 20, 23), the method comprising: detecting placement of a first end (pointy tip) of a stylus (112) into a divot (130) (Fig. 4, Pars. 18, 20, 23), sensing a rotation between the divot (130) and the stylus (112) indicating rotation of the stylus in the divot (130) about a longitudinal axis of the stylus (112) (Fig. 4, Pars. 18, 20, 23) and providing information into the computer system based on the rotation of the stylus (112) (Fig. 4, Pars. 18, 20, 23).
Langstraat does not expressly disclose sensing a torque between the divot and the stylus.
Kinerk discloses a torque sensor (120) (Figs. 1, 3, 5, Par. 24), wherein the torque sensor (120) detects a torque when the stylus (102) is rotated while the first end (pointy tip) of the stylus is in the divot (Figs. 1, 3, 5, Par. 24).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Langstraat as modified with the teaching of Kinerk to directly translate an applied force as a signal to a gaming application to provide a low cost and an improved gaming experience as suggested by Kinerk (Par. 5).
Langstraat does not expressly disclose interfacing a mechanical element including a toothed collar on the first end of the stylus with a toothed perimeter of the divot.
Higginson discloses interfacing a mechanical element including a toothed collar on the first end of the stylus (18) with a toothed perimeter (edges/corners) of the divot (20) (Figs. 4, Par. 38).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Langstraat as modified with the teaching of Higginson to provide an improved detachable control member/stylus as suggested by Higginson (Par. 38).
As to claim 12, Langstraat discloses in response to detecting the first end of the stylus (112) in the divot (130), indicating a parameter on a display of the computing system (Langstraat’s Fig. 4, Pars. 18, 20, 23), and in response to manipulation of the stylus while the first end of the stylus remains in the divot, updating display of the parameter (Langstraat’s Fig. 4, Pars. 18, 20, 23).  
As to claim 19, Langstraat as modified discloses the divot is a disposable unit (Higginson’s 36) (Higginson’s Fig. 25, Par. 44), the method further comprising placing the disposable divot unit (Higginson’s 36) for use with the computing system prior to disposal (Higginson’s Fig. 25, Par. 44).  It would have been obvious to one of ordinary skill in the art to have modified Langstraat as modified with the teaching of Higginson to securely attach the stylus.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0076302 A1 to Langstraat, U.S. Patent Application Publication No. US 2004/0135765 A1 to Kinerk et al. (Kinerk), and U.S. Patent Application Publication No. US 2004/0155862 A1 to Higginson; in view of U.S. Patent Application Publication No. US 2006/0244737 A1 to Dodge.
As to claim 21, Langstraat as modified does not expressly disclose controlling the computer system based on the rotation of the stylus (112) in the divot (130) (Fig. 4, Pars. 19-20).
Langstraat as modified does not expressly disclose controlling a speaker volume of the computer system based on the rotation of the stylus.
Dodge discloses controlling a speaker volume of the computer system based on the rotation of the stylus in the divot (900) (Fig. 12, Pars. 45-46).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Langstraat as modified with the teaching of Dodge to provide an intuitive control for the user.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0076302 A1 to Langstraat, U.S. Patent Application Publication No. US 2004/0135765 A1 to Kinerk et al. (Kinerk), and U.S. Patent Application Publication No. US 2004/0155862 A1 to Higginson; in view of U.S. Patent Application Publication No. US 2016/0139690 A1 to Chang.
As to claim 21, Langstraat as modified does not expressly disclose controlling the computer system based on the rotation of the stylus (112) in the divot (130) (Fig. 4, Pars. 19-20).
Langstraat as modified does not expressly disclose controlling a display brightness of the computer system based on the rotation of the stylus.
Chang discloses controlling a display brightness of the computer system based on the rotation of the stylus (Pars. 52-53, see also Par. 46).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Langstraat as modified with the teaching of Chang to provide an intuitive input process.


Allowable Subject Matter
Claims 1, 3-4, 8-9, 13-18 and 20 are allowable.
The allowable subject matter is: the plurality of divots (130) are connected by a slot (440) with a toothed edge on a first wall of the slot (Fig. 5) such that the toothed collar (120) interacts with the toothed edge on the first wall of the slot (440) when moving the first end of the stylus (in the slot (440) (Fig. 5) with all the limitations cited in claims 1.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The allowable subject matter is: the plurality of divots (130) are connected by a slot (440) with a toothed edge on a first wall of the slot (Fig. 5) such that the toothed collar (120) interacts with the toothed edge on the first wall of the slot (440) when moving the first end of the stylus (in the slot (440) (Fig. 5) with all the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive.
On pages 8-10 of the Applicant’s Remarks, the Applicant argues that Langstraat and Higginson do not teach the “toothed collar and toothed perimeter of the divot as a device for permitting rotation of the stylus in the divot, wherein rotation of the stylus about a longitudinal axis of the stylus is detected and provided as the input to the computer” since “Langstraat describes the stylus being tilted and swept in a conical field. This is “precession” of the stylus about the central axis, not “rotation” about the longitudinal axis of the stylus” and Higginson’s “attachment element of the cursor control member [i.e., stylus] and the port [i.e., divot] can have complementary configurations such that the cursor control member cannot rotate about its longitudinal axis relative to the movable surface on the base when the cursor control member is engaged with the port.”  The Examiner respectfully disagrees.  The definition of “rotation” is one complete turn, the angular displacement required to return a rotating body or figure to its original orientation, or the turning of a body part about its long axis as if on a pivot (e.g. see Merriam-Webster dictionary).  Langstraat teaches the rotation (see definition) of the stylus about a longitudinal axis of the stylus is detected and provided as the input to the computer (Fig. 4, Pars. 18, 20, 23), and Higginson was relied on for the teaching of the shape of the stylus tip and the shape of the divot (Figs. 2-7, 21, Pars, 38. 41).
Applicant’s arguments with respect to claim(s) 10, 12, 19 and 21-22 have been considered but are moot in view of the new ground(s) of rejection.
Examiner notes that the new claim elements are now addressed by reference Higginson.  Please see above for full basis of rejection as taught by Langstraat, Kinerk and Higginson.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        
/IBRAHIM A KHAN/Primary Examiner, Art Unit 2692